COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-16-00311-CV


Jeffrey D. Busby, Andrea Busby, and        §    From the 271st District Court
Busby Quarter Horse, L.L.C.
                                           §    of Wise County (CV14-01-002)
v.
                                           §    July 27, 2017
Josh Harvey, DVM, and Outlaw
Equine, L.L.C.                             §    Opinion by Chief Justice Livingston

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellants Jeffrey D. Busby, Andrea Busby, and

Busby Quarter Horse, L.L.C. shall pay all of the costs of this appeal, for which let

execution issue.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Terrie Livingston
                                          Chief Justice Terrie Livingston